Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Hemos entendido necesario y procedente expresarnos por separado en el presente caso en vista de que no esta-mos de acuerdo con unas expresiones que, curiosamente, se hacen por separado —referentes las mismas a la consti-tucionalidad de la Ley de Alquileres Razonables— en las dos (2) restantes Opiniones concurrentes suscritas por *833cinco (5) de los integrantes del Tribunal; ponencias que le sirven de base a la Sentencia que se emite en el día de hoy en el caso de epígrafe. Consideramos apropiado exponer nuestros puntos de vista sobre la controversia planteada.
I
Las referidas Opiniones concurrentes constituyen, no hay duda, un extraordinario esfuerzo de los integrantes del Tribunal por extender la vida jurídica de la moribunda Ley de Alquileres Razonables, Ley Núm. 464 de 25 de abril de 1946 (17 L.P.R.A. see. 181 et seq.).
Concurrimos con el resultado al que se llega en la Sen-tencia mayoritaria emitida por razón de que la misma re-conoce y garantiza el derecho de los miembros de la Suce-sión aquí en controversia a desahuciar a los inquilinos de una propiedad perteneciente a dicha Sucesión. Diferimos de las Opiniones concurrentes en tanto y en cuanto las mis-mas pretenden validar, una vez más, la constitucionalidad de la referida Ley de Alquileres Razonables, posición sobre la cual tenemos serias reservas.
Nuestra preocupación al respecto no se basa en que la mencionada Ley de Alquileres Razonables se haya tornado obsoleta o anacrónica —véase Pueblo Int’l, Inc. v. Srio. de Justicia, 122 D.P.R. 703 (1988)— o que se haya resuelto sustancialmente en nuestro País el problema de vivienda que propició su aprobación. Tampoco cuestionamos que la referida ley, al igual que aquellas similares aprobadas en los Estados Unidos, representaron una medida de justicia social en beneficio de una clase que era la más afectada durante la recesión económica de la época post-guerra a fines de la década de 1940.
El problema es uno más complicado, constituyendo el caso específico ante nuestra consideración evidencia feha-ciente de ello. El caso de epígrafe resulta ser ilustrativo de uno de los efectos no intencionales ni esperados por el legis-*834lador al conceder ad-infinitum una prórroga del arrenda-miento y al restringir las condiciones bajo las cuales se permite al arrendador disponer de su propiedad bajo la mencionada ley.(1)
No obstante el loable propósito que animó al legislador, en un momento determinado de nuestra historia, al apro-bar la Ley de Alquileres Razonables, un análisis de la misma, desde la perspectiva de su efecto económico sobre el arrendador propietario del inmueble, inevitablemente nos lleva a la conclusión de que el Estado se ha excedido en el ejercicio de su poder. Sin duda, la referida ley es una de naturaleza socioeconómica que afecta o restringe el derecho de propiedad. Cuestionamos la restricción irrazonable de este derecho que queda prácticamente sujeto a la voluntad y expectativa de vida del arrendatario y sus descendientes. La pérdida de naturaleza económica del arrendador, junto a la restricción de su derecho a disponer libremente, y sin trabas, de su propiedad, puede equipararse a una expropia-ción forzosa sin mediar una justa compensación.(2)
*835Si bien es cierto que la legislación en el área de control de cánones de arrendamiento en los Estados Unidos resis-tió ataques a su constitucionalidad por, entre otras, la ra-zón de emergencia nacional que sustentó su aprobación,(3) la "segunda generación” de estas leyes, o sea, aquellas aprobadas durante los años sesenta y setenta, han sido objeto de serio análisis y cuestionamiento por algunos tribunales a la luz del desarrollo de la protección constitucio-nal en el área del derecho de propiedad.(4)
En fin, las expresiones aquí vertidas constituyen una apretada síntesis de nuestras reservas y preocupaciones sobre la constitucionalidad de la Ley de Alquileres Razona-bles, que hoy a duras penas se intenta sostener. Somos del criterio que, a menos que se provean por el legislador alter-nativas menos restrictivas al derecho de propiedad, es du-*836doso que el referido estatuto resista por mucho más tiempo ataques a su constitucionalidad.(5)
— O —

 En Pennell v. San Jose, 485 U.S. 1, 22 (1988), el Hon. Juez Scalia (a quien se unió la Hon. Juez O’Connor), en su voto concurrente en parte y disidente en parte, expresó lo siguiente: “Here the city is not ‘regulating1 rents in the relevant sense of preventing rents that are excessive; rather, it is using the occasion of rent regulation ... to establish a welfare program privately funded by those landlords who happen to have ‘hardship’ tenants”. Citando al Tribunal Supremo del estado de Nueva Jersey en Prop. Owners Ass’n, etc. v. Tp. of No. Bergen, 74 N.J. 327, 339; 378 A.2d 25, 31 (1977), el Hon. Juez Scalia concluyó que: “ ‘[a] legislative category of economically needy senior citizens is sound, proper and sustainable as a rational classification. But compelled subsidization by landlords or by tenants who happen to live in an apartment building with senior citizens is an improper and unconstitutional method of solving the problem’ ”. Pennell v. San Jose, ante, págs. 23-24.


 Para la discusión del desarrollo de este tipo de análisis en el Tribunal Supremo de los Estados Unidos, refiérase a K. Manheim, Tenant Eviction Protection and the Takings Clause, 1989 Wis. L. Rev. 925 (1989). En Keystone Bituminous Coal Assn. v. DeBenedictis, 480 U.S. 470, 517 (1987), se explicó que “[economic] analytical tools where the government has physically taken an identifiable segment of property. Physical appropriation by the government leaves no doubt that it has in fact deprived the owner of all uses of the land. Similarly, there is no need for further analysis where the government by regulation extinguishes the whole bundle of rights in an identifiable segment of property, for the effect of this action on the holder of the property is indistinguishable from the effect of a physical taking”. (Enfasis suplido y escolio omitido.)


 Refiérase por ejemplo a Levy Leasing Co. v. Siegel, 258 U.S. 242 (1922); Block v. Hirsh, 256 U.S. 135 (1921); Woods v. Miller Co., 333 U.S. 138 (1948), y Bowles v. Willingham, 321 U.S. 503 (1944).


 Refiérase a Nota, The Constitutionality of Rent Control Restrictions on Property Owner’s Dominion Interests, 100 Harv. L. Rev. 1067, 1071-1075 (1987), donde se discuten (entre otros) los casos de Gregory v. City of San Juan Capistrano, 142 Cal. App.3d 72, 191 Cal. Rptr. 47 (1983), y Hall v. City of Santa Barbara, 797 F.2d 1493 (9no Cir. 1986), como ejemplos donde se han invalidado estatutos de control de rentas por restringir o privar al propietario de la utilización y disposición (control) de su propiedad. Allí se explica que esta importancia a la protección contra la interfe-rencia o restricción del propietario está apoyada en las decisiones del Tribunal Supremo de los Estados Unidos sobre la naturaleza fundamental del derecho de “ex-cluir a otros” (right to exclude), entre otros. Favor de remitirse a los casos citados en la nota al calce 48, a la pág. 1074 del referido Artículo.
En Richardson v. City and County of Honolulu, 759 F. Supp. 1477 (D. Haw. 1991), el Tribunal de Distrito Federal para el Distrito de Hawaii concluyó que una ordenanza que imponía un tope o máximo para ser cobrado como canon de arrenda-miento constituía un taking al arbitrariamente utilizar el máximo de canon permi-sible en la renta pagada al inicio del contrato de arrendamiento. Allí se determinó (entre otras) que tal acción no le permitía a los arrendadores obtener una retribución justa y razonable. En Richardson v. City and County of Honolulu, ante, se discuten otros casos donde los estados han declarado estatutos similares inconstitucionales. Entre estos nos remiten a Birkenfeld v. City of Berkeley, 17 Cal.3d 129, 550 P.2d 1001,130 Cal. Rptr. 465 (1976), y Cromwell Assocs. v. Newark, 211 N.J. Super. 462, 511 A.2d 1273 (1985).
La interpretación que del caso de Pennell v. San Jose, ante, se hace en una de las Opiniones concurrentes es una interpretación equivocada, por lo amplia. De unas expresiones cuidadosamente fraseadas por dicho alto Tribunal se hace una inferen-cia extremadamente abarcadora y errónea.


 Para una discusión de las posibles tendencias de los tribunales en esta área, remítase a los artículos siguientes: L.L. Westray, Are Landlords being taken by the Good Cause Eviction Requirement?, 62 S.Cal. L. Rev. 321 (1988); T.O. Morris, Rent Control Exemption, 32 How. L. J. 307 (1989), y W.Z. Hirsch y J.G. Hirsch, Legal-Economic Analysis of Rent Controls in a Mobile Home Context: Placement Values and Vacancy Decontrol, 35 U.C.L.A. L. Rev. 399 (1988).